Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 12/16/2021. Claims 1-3, 5, and 7-19 are presently pending and are presented for examination. 

Response to Arguments
Applicant's arguments, see pages 8-15, filed 12/16/2021, regarding the rejection of claims 1-3, 5, and 7-19 under 35 U.S.C. § 103, have been fully considered but they are not persuasive. Applicant argues that the Biber et al. and Balutis et al. do not cure the deficiencies in Da Rocha et al. with respect to teaching the elements of the amended claim 1. Applicant argues that the applied sections of Biber et al. and Balutis et al. do not correspond to crossing a proximity boundary line a random number of times, as recited in amended claim 1, on the grounds that Biber et al. teaches a robot traveling throughout each portion of a region by turning at random angles at boundaries, and dividing a travel region into rectangular subregions and performing the random travel process in each of these subregions, and that Biber allegedly does not teach crossing boundaries of defined subregions randomly. However, a robot traveling along a random movement path in the algorithm of Biber et al. could cross a boundary line a random number of times, and Biber does not need to expressly teach that the robot does travel across the boundary line a random number of times in order for it to be obvious to modify the invention of Da Rocha in combination with Biber to have the robot cross the boundary line a random number of times so as to avoid creating ruts in a lawn. Applicant also argues that Balutis et al. does not cure the deficiencies in Da Rocha et al. and Biber et al., regarding teaching that a robot may cross boundary lines when traveling to a docket station. However, Balutis only needs to teach the missing claim element, which in this claim is the element of a robot that travels back to a home base. It is the combination of these three references, not one reference by itself, which teaches the elements of the claimed invention. Additionally, regarding the element of “wherein the controller is further configured to manage the motor such that, during the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 7-9, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Da Rocha et al. US 20140379196 A1 (“Da Rocha”) in view of Biber et al. US 20130345922 A1 (“Biber”) and Balutis et al. US 20170079202 A1 (“Balutis”).
	Regarding Claim 1. Da Rocha teaches a moving robot comprising: a body (a robotic mower navigation system comprising a robotic mower [Claim 1, FIG. 1 number 102]);
	a motor coupled to the body and configured to provide a driving force to move the moving robot (the robotic mower with a pair of traction motors to turn traction drive wheels [paragraph 12]);
	a sensor configured to detect a proximity boundary signal generated in a proximity boundary area which includes a portion of a first travel area and a portion of a second travel area that are positioned within a prescribed distance of each other (the robotic mower includes a plurality of sensors that may detect certain features of one or more boundary wires [paragraph 10, FIG. 1] using a plurality of sensors [paragraph 11]. The sensors are capable of detecting a boundary wire to reach a charging station [paragraph 4]. The first guide wire and second guide wire are separate and lie in different directions connected to the boundary wire at different locations [paragraph 34]. The boundary wire forms the limited area where cutting is desired, and can form loops around areas where cutting is not desired [paragraph 32], which includes a portion of a first travel area and a portion of the second travel area that are positioned within a prescribed distance of each other. (In one embodiment, the robotic mower navigation system may be used to select specific sub-areas to mow [paragraph 23] and while the boundary wires can form or define areas that are not to be mowed, but instead are just paths for the mower to travel to a second or other mowing location, the paths are preferably at least 12 inches apart, and must be at least 6 inches apart [paragraph 20, FIG. 1]. The fact that the areas to be mowed are determined before placing the wires within the ground and do not move reads on the claim language of travel areas positioned within a prescribed distance of each other); and
	a controller configured to: 
	define a proximity boundary line based on the proximity boundary signal, and 
	manage the motor such that the moving robot performs a homing travel which includes travelling based on the proximity boundary line (a user interface module including an LCD display along with several indicator lights and key buttons for input [paragraph 12]. Claim 5 clarifies that the robotic mower navigation system also includes an electronic control unit that, using data from the plurality of sensors, commands the robot to follow a secondary boundary wire [Claims 1 and 5], and can direct the robot to a remotely located charging station using the secondary boundary wire [paragraph 4]).
	Da Rocha does not teach:
	wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot travels along a homing travel route which crosses the proximity boundary line.
	However, Balutis teaches:
	wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot travels along a homing travel route which crosses the proximity boundary line (a robotic lawnmower that can mow discontiguous lawn areas as it moves about the lawn areas and crosses traversal regions or spaces that separate the lawn areas, and can deactivate the cutting system as it follows traversal routes across traversal regions (boundary regions) between the lawn areas [paragraph 30]. The controller for the robot will generate a bypass route for the traversal regions to cross these areas with the cutting system deactivated [Paragraph 57]. In some situations, it can be desirable to move to a different lawn area without first mowing the lawn area nearest to the robot docking station, and in other cases, it can be beneficial to traverse a lawn area without mowing the area to return to the docking station [Paragraph 56], which means that the mower will have to cross the boundary regions/lines during the homing travel route).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot travels along a homing travel route which crosses the proximity boundary line as taught by Balutis so that the mower can return to its charging station after traversing a boundary line or region where cutting is not desired.
	Da Rocha also does not teach:
	wherein the homing travel route is random, and
	wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot enters the first travel area and the second travel area, alternatively.
	However, Biber teaches:
	wherein the homing travel route is random (it is known to process a surface area according to the random principle, meaning that the robot moves within the surface area that is to be processed in a straight line at a random angle with respect to the surrounding area, until it comes into contact with a surrounding boundary. A new random angle is generated once the robotic vehicle has performed a turning maneuver at this site [paragraph 2]. The robot travels in a random movement path comprising straight-line path portions that are connected by means of turning maneuvers that are generated at the boundaries of the individual segment and comprise a random angle [Claim 8]. The robot may determine that it has completed processing the surface area when it has arrived back at the start position (homing position) which it achieves by driving along the outer boundary of the surface area that is to be processed [paragraph 24]. Biber even encourages applying this method to a robotic lawn mower [paragraphs 2 and 8]), and
	wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot enters the first travel area and the second travel area, alternatively (a robotic vehicle which moves within the surface area that is to be processed in a straight line at a random angle with respect to the surrounding area, until it comes into contact with a surrounding boundary [paragraph 2]. Prior to actually processing the surface, the area to be processed should be divided randomly into a multiplicity of temporary individual segments, and the final individual segments are generated from the temporary individual segments [paragraph 10], meaning that the robot is dividing the area to be processed into multiple boundary lines, and the robot travels in either a pre-defined movement path or in a random movement path [paragraph 12, Claim 6]. The random movement path comprises straight-line path portions that are connected by means of turning maneuvers that are generated at the boundaries of the individual segment and comprise a random angle [Claim 8]. The robot may determine that it has completed processing the surface area when it has arrived back at the start position (homing position) which it achieves by driving along the outer boundary of the surface area that is to be processed [paragraph 24]).

	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha combined with Balutis with wherein the homing travel route is random, and wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot enters the first travel area and the second travel area, alternatively as taught by Biber so as to avoid creating ruts in the lawn while still allowing the mower to traverse a region where cutting is not desired, and so that the robot can pass through any travel areas it must enter to reach its home station.
	Regarding Claim 3. Da Rocha in combination with Biber and Balutis teaches the moving robot of claim 1.
	Da Rocha does not teach:
	wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot changes direction of travel a random number of times within a homing travel area which is set within a threshold distance of the proximity boundary line.
	However, Biber teaches:
	wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot changes direction of travel a random number of times within a homing travel area which is set within a threshold distance of the proximity boundary line (it is known to process a surface area according to the random principle, meaning that the robot moves within the surface area that is to be processed in a straight line at a random angle with respect to the surrounding area, until it comes into contact with a surrounding boundary. A new random angle is generated once the robotic vehicle has performed a turning maneuver at this site [paragraph 2]. The robot travels in a random movement path comprising straight-line path portions that are connected by means of turning maneuvers that are generated at the boundaries of the individual segment and comprise a random angle [Claim 8]. The robot may determine that it has completed processing the surface area when it has arrived back at the start position (homing position) which it achieves by driving along the outer boundary of the surface area that is to be processed [paragraph 24]. Biber even encourages applying this method to a robotic lawn mower [paragraphs 2 and 8]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with: wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot changes direction of travel a random number of times within a homing travel area which is set within a threshold distance of the proximity boundary line as taught by Biber so as to avoid creating ruts in the lawn. 
	Regarding Claim 5. Da Rocha in combination with Biber and Balutis teaches the moving robot of claim 1.
	Da Rocha does not teach:
	wherein the controller is further configured to: define a first homing boundary line and a second homing boundary line which are parallel to the proximity boundary line positioned therebetween; and
	control the motor such that, during the homing travel, the moving robot changes a direction of travel at the first and second homing boundary lines to cross the proximity boundary line.
	However, Balutis teaches:
	wherein the controller is further configured to: define a first homing boundary line and a second homing boundary line which are parallel to the proximity boundary line positioned therebetween (a source boundary and a destination boundary which are parallel to the rectangular area the robot must traverse [FIG. 5A]. The boundary lines are shown to be parallel to the centerline of the boundary area [FIGS. 5A]); and
	control the motor such that, during the homing travel, the moving robot changes a direction of travel at the first and second homing boundary lines to cross the proximity boundary line (Balutis shows the robot changing direction of travel at the first and second boundary lines to cross the proximity boundary area [FIG. 5A]).

    PNG
    media_image1.png
    697
    594
    media_image1.png
    Greyscale
 	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with wherein the controller is further configured to: define a first homing boundary line and a second homing boundary line which are parallel to the proximity boundary line positioned therebetween; and control the motor such that, during the homing travel, the moving robot changes a direction of travel at the first and second homing boundary lines to cross the proximity boundary line as taught by Balutis so as to allow a robotic lawn mower to cross areas where cutting is not desired, and to avoid colliding with objects and areas that the user does not want the robot to hit.
	Regarding Claim 7. Da Rocha in combination with Biber and Balutis teaches the moving robot of claim 1.
	Da Rocha also teaches:
	wherein the sensor includes a magnetic field sensor (each sensor on the robotic mower may sense the polarity and strength distribution of electromagnetic signals created by electrical current from the charging station through one or more boundary wires. Also, a robotic mower can have a plurality of sensors that detect strength and polarity of a magnetic field from an electric current through a boundary wire [paragraph 24, Claim 1]).
	Regarding Claim 8. Da Rocha in combination with Biber and Balutis teaches the moving robot of claim 7.
	Da Rocha also teaches:
	wherein the sensor is configured to distinguish the proximity boundary signal and boundary signals of the first travel area and the second travel area based on differences in strengths of magnetic fields in the proximity boundary area and in the first travel area and the second travel area (a first and second boundary wire, current provided through the wires, and a vehicle control unit commanding a robotic mower to follow the second boundary wires [Claim 9]. The vehicle control unit tracks the number of sharp crossings of the first and second boundary wires [Claim 10] and the mower navigation system detects sharp crossings of the first and second boundary wires by comparing polarity and signal strength data from a plurality of sensors on the robotic mower [Claim 11]).
	Regarding Claim 9. Da Rocha in combination with Biber and Balutis teaches the moving robot of claim 7.
	Da Rocha also teaches:
	wherein the sensor is further configured to distinguish the proximity boundary signal and boundary signals of the first travel area and the second travel area based on differences in distribution of magnetic fields in the proximity boundary area and in the first travel area and the second travel area (the robotic mower’s vehicle control unit also detects sharp corners of the first and second boundary wires by comparing polarity and signal strength data from a plurality of sensors on the robotic mower with a known change pattern [Claim 14]).
	Regarding Claim 11. Da Rocha in combination with Biber and Balutis teaches the moving robot of claim 1.
	Da Rocha also teaches:
	wherein the sensor is further configured to detect a docking position signal generated in a docking station, and wherein the controller is further configured to, when the docking position signal is detected during the homing travel, control the motor such that the moving robot performs a docking travel that includes moving toward the docking station (the robotic mower has a navigation system which includes an electronic control unit that, using data from the plurality of sensors, commands the robot to follow a secondary boundary wire [Claims 1 and 5], and can direct the robot to a remotely located charging station using the secondary boundary wire [paragraph 4]).
	Regarding Claim 12. Da Rocha in combination with Biber and Balutis teaches the moving robot of claim 11.
	Da Rocha also teaches:
	wherein the sensor is configured to distinguish the docking position signal and the proximity boundary signal based on differences in directions of magnetic fields associated with the docking position signal and the proximity boundary signal (each sensor on the robotic mower may sense the polarity and strength distribution of electromagnetic signals created by electrical current from the charging station through one or more boundary wires [paragraph 24]).
	Regarding Claim 13. Da Rocha teaches a moving robot system comprising: a first boundary wire and a second boundary wire positioned to respectively define a first travel area and a second travel area (the robotic mower has a navigation system that may be used to select specific sub-areas to mow, and that a first and second boundary wires may define multiple areas as shown in FIG. 2. The robotic mower follows the boundary wires, and the vehicle control unit may determine the robotic mower’s location along that boundary wire by tracking boundary wire features such as sharp and smooth corners or crossings [FIG. 2, paragraph 22]);
	and a moving robot which includes: a body (the navigation system comprising a robotic lawnmower [Claim 1, FIG. 1 number 102]),
	a motor configured to provide a driving force to move the moving robot the mower  includes a pair of traction motors to turn traction drive wheels, a blade motor to rotate a cutting blade, and a user interface and various sensors [paragraph 12]), 
	a sensor configured to detect a proximity boundary signal generated by the first boundary wire and the second boundary wire in a proximity boundary area (the sensors of the robot are capable of detecting a boundary wire to reach a charging station [paragraph 4]. The first guide wire and second guide wire are separate and lie in different directions connected to the boundary wire at different locations [paragraph 34]. The boundary wire forms the limited area where cutting is desired, and can form loops around areas where cutting is not desired [paragraph 32]), and 
	a controller configured to determine a proximity boundary line based on the proximity boundary signal, and manage the motor to apply the driving force such that the moving robot performs a homing travel based on the proximity boundary line (a user interface module including an LCD display along with several indicator lights and key buttons for input [paragraph 12]. the robotic mower navigation system also includes an electronic control unit that, using data from the plurality of sensors, commands the robot to follow a secondary boundary wire [Claims 1 and 5], and can direct the robot to a remotely located charging station using the secondary boundary wire [paragraph 4]).
	Da Rocha does not teach:
	wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot travels along a homing travel route which crosses the proximity boundary line.
	However, Balutis teaches:
	wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot travels along a homing travel route which crosses the proximity boundary line (a robotic lawnmower that can mow discontiguous lawn areas as it moves about the lawn areas and crosses traversal regions or spaces that separate the lawn areas, and can deactivate the cutting system as it follows traversal routes across traversal regions (boundary regions) between the lawn areas [paragraph 30]. The controller for the robot will generate a bypass route for the traversal regions to cross these areas with the cutting system deactivated [Paragraph 57]. In some situations, it can be desirable to move to a different lawn area without first mowing the lawn area nearest to the robot docking station, and in other cases, it can be beneficial to traverse a lawn area without mowing the area to return to the docking station [Paragraph 56], which means that the mower will have to cross the boundary regions/lines during the homing travel route).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot travels along a homing travel route which crosses the proximity boundary line as taught by Balutis so that the mower can return to its charging station after traversing a boundary line or region where cutting is not desired.
	Da Rocha also does not teach:
	wherein the homing travel route is random, and 
	wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot enters the first travel area and the second travel area, alternatively.
	However, Biber teaches:
	wherein the homing travel route is random (it is known to process a surface area according to the random principle, meaning that the robot moves within the surface area that is to be processed in a straight line at a random angle with respect to the surrounding area, until it comes into contact with a surrounding boundary. A new random angle is generated once the robotic vehicle has performed a turning maneuver at this site [paragraph 2]. The robot travels in a random movement path comprising straight-line path portions that are connected by means of turning maneuvers that are generated at the boundaries of the individual segment and comprise a random angle [Claim 8]. The robot may determine that it has completed processing the surface area when it has arrived back at the start position (homing position) which it achieves by driving along the outer boundary of the surface area that is to be processed [paragraph 24]. Biber even encourages applying this method to a robotic lawn mower [paragraphs 2 and 8]), and
	wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot enters the first travel area and the second travel area, alternatively (a robotic vehicle which moves within the surface area that is to be processed in a straight line at a random angle with respect to the surrounding area, until it comes into contact with a surrounding boundary [paragraph 2]. Prior to actually processing the surface, the area to be processed should be divided randomly into a multiplicity of temporary individual segments, and the final individual segments are generated from the temporary individual segments [paragraph 10], meaning that the robot is dividing the area to be processed into multiple boundary lines, and the robot travels in either a pre-defined movement path or in a random movement path [paragraph 12, Claim 6]. The random movement path comprises straight-line path portions that are connected by means of turning maneuvers that are generated at the boundaries of the individual segment and comprise a random angle [Claim 8]. The robot may determine that it has completed processing the surface area when it has arrived back at the start position (homing position) which it achieves by driving along the outer boundary of the surface area that is to be processed [paragraph 24]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha combined with Balutis with wherein the homing travel route is random, and wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot enters the first travel area and the second travel area, alternatively as taught by Biber so as to avoid creating ruts in the lawn while still allowing the mower to traverse a region where cutting is not desired, and so that the robot can pass through any travel areas it must enter to reach its home station.
	Regarding Claim 14. Da Rocha in combination with Biber and Balutis teaches the robot system of claim 13.
	Da Rocha also teaches:
	wherein the first boundary wire and the second boundary wire cross each other within the proximity boundary area (a boundary wire features may cross each other to form boundary sub-areas [paragraphs 22 and 23, FIG. 2]).
	Regarding Claim 15. Da Rocha in combination with Biber and Balutis teaches the robot system of claim 13.
	Da Rocha does not teach:
	wherein a portion of the first boundary wire and a portion of the second boundary wire are positioned parallel to each other within the proximity boundary area.
	However, Balutis teaches:
	wherein a portion of the first boundary wire and a portion of the second boundary wire are positioned parallel to each other within the proximity boundary area (a source boundary and a destination boundary which are parallel to the rectangular area the robot must traverse [FIG. 5A]. The boundary lines are shown to be parallel to the centerline).

    PNG
    media_image1.png
    697
    594
    media_image1.png
    Greyscale
 	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with wherein a portion of the first boundary wire and a portion of the second boundary wire are positioned parallel to each other within the proximity boundary area as taught by Balutis so as to allow the robotic mower to cross boundary areas between parallel areas to be mowed. 
	Regarding Claim 16. Da Rocha in combination with Biber and Balutis teaches the robot system of claim 13.
	Da Rocha also teaches:
	wherein the first boundary wire and the second boundary wire at least partially overlap each other within the proximity boundary area (a boundary wires may cross one another, which means there is an overlap of some kind [paragraphs 22 and 23, FIG. 2]).
	Regarding Claim 17. Da Rocha in combination with Biber and Balutis teaches the robot system of claim 13.
	Da Rocha also teaches:
	further comprising a docking station which is configured to dock with and recharge the moving robot, 
	wherein one end of the proximity boundary area is positioned within a prescribed distance of the docking station (a charging station connected to the first and second boundary wires, and as shown in FIG. 2, number 207, the docking station is connected to the wires so as to be positioned within a distance from the proximity boundary [FIG. 2, number 207]. Figure 5 shows the charging station placed outside of the area to be mowed, and clearly is placed at a preset distance away from the mowing region [FIG. 5, number 507, and paragraph 29]).
	Regarding Claim 18. Da Rocha in combination with Biber and Balutis teaches the robot system of claim 17.
	Da Rocha also teaches:
	wherein the docking station includes a first wire terminal and a second wire terminal which are connected to a power supply, and 
	wherein a first end of the first boundary wire and a first end of the second boundary wire are connected to the first wire terminal, and a second end of the first boundary wire and a second end of the second boundary wire are connected to the second wire terminal (the mower system may include a charging station that may be remotely located from the area to be mowed that is enclosed by a first boundary wire. The robotic mower may go to recharge at the charging station. To reach the charging station, the robotic mower may turn onto the second boundary wire or the first boundary wire [FIG. 1, numbers 104, 106, 107, paragraph 19]. Each boundary wire may form a loop with both ends of the loop connected to the charging station which provides current pulses that create an electromagnetic field along the wire, which reads a first wire terminal and a second wire terminal which are connected to a power supply [paragraph 10]. The term “recharge” indicates that a power supply is included in such a setup).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Da Rocha et al. US 20140379196 A1 (“Da Rocha”) in view of Biber et al. US 20130345922 A1 (“Biber”) and Balutis et al. US 20170079202 A1 (“Balutis”) as applied to claim 1 above, and in further view of Schloss et al. US 20180135325 A1 (“Schoss”).
	Regarding Claim 2. Da Rocha in combination with Biber and Balutis teaches the moving robot of claim 1. 
	Da Rocha does not teach:
	wherein the controller is further configured to perform the homing travel based on receiving a homing signal from a user.
	However, Schloss teaches:
	wherein the controller is further configured to perform the homing travel based on receiving a homing signal from a user (a method of remotely operating a robot, wherein the robot may be commanded to interrupt, or cease its current operation and to travel to the known position of the operator issuing the command – a “homing” instruction which will cause the robot to travel to the operator [paragraph 148]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with:  wherein the controller is further configured to perform the homing travel based on receiving a homing signal from a user as taught by Schloss so as to allow the user to manually direct the robot to perform the homing travel at the user’s discretion.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Da Rocha et al. US 20140379196 A1 (“Da Rocha”) in view of Biber et al. US 20130345922 A1 (“Biber”) and Balutis et al. US 20170079202 A1 (“Balutis”) as applied to claim 1 above, and in further view of Schloss et al. US 20180135325 A1 (“Schoss”) and Marukusson et al. US 20130066484 A1 (“Markusson”).
	Regarding Claim 10. Da Rocha in combination with Biber and Balutis teaches the moving robot of claim 1. 
	Da Rocha does not teach:
	when the proximity boundary signal is not detected  when the homing signal is received, control motor such that the moving robot travels based on a boundary signal of the first travel area and a boundary signal of the second travel area.
	However, Markusson teaches:
	when the proximity boundary signal is not detected when the homing signal is received, control motor such that the moving robot travels based on a boundary signal of the first travel area and a boundary signal of the second travel area (a method for guiding a robotic garden tool to a predetermined position, with a charging station that may be provided at the predetermined position [claim 1, paragraph 13]. The reference teaches both boundary wires and guide wires that the lawn mower may follow to reach the charging station [paragraph 4]. The robot may follow the boundary wires to locate the charging station, as shown in FIG. 2 [FIG. 2, numbers 204 and 210]. The guide wires may also be used for guiding the robotic garden tool to the charging station when the garden tool needs to be charged, after receiving a command (a homing signal) from the control unit may be based on fact that the robotic garden tool needs to be charged, even when the robot is not close enough to receive a signal from the boundary wires as shown in FIG. 2 [Paragraph 13, FIG. 2]).

    PNG
    media_image2.png
    415
    467
    media_image2.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with: when the proximity boundary signal is not detected when the homing signal is received, control motor such that the moving robot travels based on a boundary signal of the first travel area and a boundary signal of the second travel area as taught by Markusson to ensure that the robot can return to its charging station when its battery is depleted.
	Da Rocha also does not teach:
	wherein the controller is further configured to: perform the homing travel based on receiving a homing signal from a user.
	However, Schloss teaches:
	wherein the controller is further configured to perform the homing travel based on receiving a homing signal from a user (a method of remotely operating a robot, wherein the robot may be commanded to interrupt, or cease its current operation and to travel to the known position of the operator issuing the command – a “homing” instruction which will cause the robot to travel to the operator [paragraph 148]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with: wherein the controller is further configured to perform the homing travel based on receiving a homing signal from a user as taught by Schloss so as to allow the user to manually direct the robot to perform the homing travel at the user’s discretion. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Da Rocha et al. US 20140379196 A1 (“Da Rocha”) in view of Biber et al. US 20130345922 A1 (“Biber”) and Balutis et al. US 20170079202 A1 (“Balutis”) as applied to claim 17 above, and in further view of Marukusson et al. US 20130066484 A1 (“Markusson”) and Abramson US 7729801 B2 (“Abramson”).
	Regarding Claim 19. Da Rocha in combination with Biber and Balutis teaches the robot system of claim 17.
	Da Rocha does not teach:
	wherein the docking station includes a reference wire which extends in a vertical direction crossing the first and second boundary wires.
	However, Markusson teaches:
	wherein the docking station includes a reference wire which extends in a vertical direction crossing the first and second boundary wires (a docking station is shown in FIGS. 2 and 3 that clearly has a connection which crosses the intersection of the boundary wire, forming a closed loop by extending vertically across the ends of the boundary wire shown, or the guide wires also depicted in FIGS. 2 and 3, which exist to help guide the robotic lawnmower [FIGS. 2 and 3] and would also form a set of boundary wires that guide the robot with a reference wire which extends in a vertical direction crossing the first and second boundary wires).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with: wherein the docking station includes a reference wire which extends in a vertical direction crossing the first and second boundary wires as taught by Markusson so as to form a complete closed circuit around the area which the robot is intended to travel.
	Da Rocha also does not teach:
	and which generates a docking position signal, and wherein the controller is further configured to, when the docking position signal is detected during the homing travel, control the motor such that the moving robot performs a docking travel that includes moving toward the docking station.
	However, Abramson teaches:
	and which generates a docking position signal, and wherein the controller is further configured to, when the docking position signal is detected during the homing travel, control the motor such that the moving robot performs a docking travel that includes moving toward the docking station (a method for docking a robot comprising: responding to a signal in a wire defining a boundary; automatically moving to a docking station by traveling along at least a portion of the wire, and attempting to cause docking engagement with the station [Claim 12]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with: and which generates a docking position signal, and wherein the controller is further configured to, when the docking position signal is detected during the homing travel, control the motor such that the moving robot performs a docking travel that includes moving toward the docking station as taught by Abramson so as to allow the robot to move towards and dock in the docking station when instructed to travel towards the docking station. This is especially obvious if the docking station doubles as a charging station. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664